Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 4, 9, and 14 have been amended. Claims 1 and 3-18 are pending and rejected in the application.  This action is Final.

Response to Arguments

Applicant Argues 
The focus of Weiss is its particular determination of device location and coupling the location with data of sales to devices and data input by users as identifying information. Applicant’s amended claims, on the other hand, point out discovery of respective unique segregated networks, such as social media networks, and interfacing with market systems of those networks to obtain user data, such as interactions of user device with the respective unique segregated network(s) on which authorized for operation. Weiss cannot discover and interface with respective unique segregated networks, such as social media networks, to gather user data.


Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1 and 3-18 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 9, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. U.S. Patent Publication (2010/0185630; hereinafter: Cheng) in view of Priyadarshan et al. U.S. Patent Publication (2010/0228625; hereinafter: Priyadarshan) and further in view of Wilson et al. Patent Publication (2008/0275764; hereinafter: Wilson) and further in view of Miranda U.S. Patent Publication (2010/0318427; hereinafter: Miranda) 
 
Claim 1
As to claim 1, Cheng discloses a system for identifying segments of user devices having related characteristics, the user devices each communicating within at least one respective unique segregated network, each respective unique segregated network includes a respective marketing system, a communication network communicatively connects each of the respective unique segregated networks comprising:
a discovery device communicatively connected to the communications network (Figure 1, paragraph[0036], “Adaptive networking can comprise determining user context with respect to a network or an interface application for the network, and updating features, user nodes, or user categorization based on the user context…etc.”), the discovery device searches the communications network to access each of the respective unique segregated network for collecting respective use data of user devices communicating within the respective unique segregated network (figure 1, paragraph[0037], “System 100 comprises a network morphing system 102 that can adapt network nodes, user connectivity, application functionality or user categorization (e.g., user workgroups, `friend` groups, buddy lists, and so on), associated with a network and/or electronic social network, based on determined context of a user. The network morphing system 102 can comprise a tracking component 104 that determines a user usage context 108 with respect to a network…etc.”); 

Cheng does not appear to explicitly disclose 
 a behavior collector communicatively connected to the discovery device interfaces with the respective marketing system to collect respective use data of user devices communicating within the respective unique segregated network of the respective marketing system, the respective use data of the marketing system is proxy for identities of the respective user devices relevant to the respective use data; 
a market tool communicatively connected to the behavior collector, the market tool sorts the respective use data of each of the plurality of marketing systems to derive behavior patterns of corresponding ones of the respective user devices exhibited by the respective use data and to group the respective user devices exhibiting behavior patterns exceeding a threshold of the market tool;
a pattern detector communicatively connected to the market tool, the pattern detector maps behavior patterns derived from the respective use data exhibiting behavior patterns exceeding the threshold for the respective user devices of each of the plurality of marketing systems; and 
a database communicatively connected to the behavior collector and the market tool, for storing the respective use data collected from the plurality of marketing systems and for grouping the respective user devices exhibiting behavior patterns exceeding the threshold of the market tool. 

However, Priyadarshan discloses a market tool communicatively connected to the behavior collector(paragraph[0009]-paragraph[0013], paragraph[0022], the reference describes a system that is able to group device IDs (e.g., paragraph[0013]).), the market tool sorts the respective use data of each of the plurality of marketing systems  (paragraph[0015] and paragraph[0022], “The UUIDs may be cached and/or stored in one or more databases 120 (process 1a) and processed by an ID processing module 125 (process 4) that groups, hashes, sorts and analyzes the UUIDs as described below. This "enriched" mobile user data may then be stored in a separate database 135…etc.”, the reference describes sorting and enriching data from database 120 (i.e., marketing systems). The Examiner interprets databases 120 as the marketing systems in Weiss because they contain similar attributes (i.e. use data) (e.g., paragraph[0009] and paragraph[0011]).) to derive behavior patterns of corresponding ones of the respective user devices exhibited by the respective use data (paragraph[0027], “By grouping multiple requests based on users, carriers, devices and/or locations, content publishers and ad networks can use grouped requests to identify affinities and trends (e.g., iPhone users in Boston tend to purchase airline tickets on Thursdays, and prefer a particular airline) and target content and advertisements accordingly…etc.”, the reference describes grouping attributes (i.e., devices) (e.g., paragraph[0011] and paragraph[0014]). The reference describes attributes as a device (e.g., paragraph[0011]).) and to group the respective user devices exhibiting behavior patterns exceeding a threshold of the market tool (paragraph[0014] and paragraph[0031]-paragraph[0032], the reference describes grouping attributes (i.e., devices) based on behavior request confidence level threshold.).
a database communicatively connected to the behavior collector and the market tool, for storing the respective use data collected from the plurality of marketing systems and for grouping the respective user devices exhibiting behavior patterns exceeding the threshold of the market tool (figure 1, paragraph[0022]-paragraph[0023], the mobile database 135 stores the group data and attributes of a device that is collected from databases 120. As noted above, the Examiner interprets databases 120 as the marketing systems in Weiss because they contain similar attributes (i.e. use data) (e.g., paragraph[0009] and paragraph[0011]).). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Cheng with the teachings of Priyadarshan to sort attributes of a mobile device requesting content which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Cheng with the teachings of Priyadarshan to efficiently determine user preferences and user behavior tendencies while accessing content from multiple wireless mobile networks (e.g., paragraph[0002]).
. 
The combination of Cheng and Priyadarshan do not appear to explicitly disclose 
a behavior collector communicatively connected to the discovery device interfaces with the respective marketing system to collect respective use data of user devices communicating within the respective unique segregated network of the respective marketing system, the respective use data of the marketing system is proxy for identities of the respective user devices relevant to the respective use data; 
a pattern detector communicatively connected to the market tool, the pattern detector maps behavior patterns derived from the respective use data exhibiting behavior patterns exceeding the threshold for the respective user devices of each of the plurality of marketing systems;  

However, Wilson disclose a pattern detector communicatively connected to the market tool, the pattern detector maps behavior patterns derived from the respective use data exhibiting behavior patterns exceeding the threshold for the respective user devices of each of the plurality of marketing systems (paragraph[0113], the reference describes  using a data warehouse module to aggregate (i.e., mapping) behavioral data of users actions from communication devices (i.e., use data exhibiting behavior patterns exceeding the threshold. The examiner interpret the communication devices in Wilson as the same devices grouped in Priyadarshan.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Cheng with the teachings of Priyadarshan and Wilson to target group devices and deliver content based on user data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Cheng with the teachings of Priyadarshan and Wilson to insert content into advertisement tied to mobile device events (Wilson: paragraph[0011]).

The combination of Cheng, Priyadarshan, and Wilson does not appear to explicitly disclose a behavior collector communicatively connected to the discovery device interfaces with the respective marketing system to collect respective use data of user devices communicating within the respective unique segregated network of the respective marketing system, the respective use data of the marketing system is proxy for identities of the respective user devices relevant to the respective use data.

However, Miranda discloses a behavior collector communicatively connected to the discovery device interfaces with the respective marketing system to collect respective use data of user devices communicating within the respective unique segregated network of the respective marketing system (paragraph[0075], “the systems and methods may be used in the social networks and/or telecommunication market for identifying influential persons and/or users intention and./or users characteristics according to their activities that may be monitored and analyzed by the systems and methods…etc.”), the respective use data of the marketing system is proxy for identities of the respective user devices relevant to the respective use data (paragraph[0079], “allows analyzing the large amount of data involved in recognizing and analyzing the activity of users in any kind of networks such as the web, telecommunication etc. for improving search, advertising and database analysis efficiency…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Cheng with the teachings of Priyadarshan, Wilson, and Miranda to track and collect user behavior which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Cheng with the teachings of Priyadarshan, Wilson, and Miranda to reduce the complexity of an inverse search process over a plurality of multimedia content elements mapped to a plurality of points in a d-dimensional space (Miranda: paragraph[0011]).

Claims 4 and 9
As to claims 4 and 9, Cheng disclose a system for identifying segments of user devices having related characteristics, the user devices each communicating within at least one respective unique segregated network of respective user devices authorized for communication on the respective unique segregated network, each respective unique segregated network includes a respective marketing system, a communications network communicatively connects each of the respective unique segregated networks, comprising:
memory containing a set of instructions (paragraph[0033], “In a distributed computing environment, program modules can be located in both local and remote memory storage devices…etc.”); 
a processor communicatively connected to the communications network, the memory and the database, for processing the set of instructions including instruction for (paragraph[0079], “the system memory 1006 to the processing unit 1004…etc.”):
discovering by search of the communications network to access each of the respective unique segregated networks (figure 1, paragraph[0037], “System 100 comprises a network morphing system 102 that can adapt network nodes, user connectivity, application functionality or user categorization (e.g., user workgroups, `friend` groups, buddy lists, and so on), associated with a network and/or electronic social network, based on determined context of a user. The network morphing system 102 can comprise a tracking component 104 that determines a user usage context 108 with respect to a network…etc.”);
storing by the processor the respective use data in the database(paragraph[0054], “Additionally, the selected data/application can be stored in an interface profile 318 at a profile database 316 for subsequent reference…etc.”); 

Cheng does not appear to explicitly disclose 
a database for storage of use data and relating patterns of behavior exhibited by the use data with respective groupings of the user devices; 
interfacing by the processor with the respective marketing system to collect, via communicating over the communications networks, from each of the respective marketing systems, respective user data of the respective marketing system corresponding to respective user devices in the respective unique segregated network of respective marketing system;
sorting by the processor the respective use data to identify behavioral patterns common to respective groups of the user devices of the use data; 
storing by the processor the respective groups in the database; 
mapping by the processor the behavioral patterns for each of the respective groups based on the use data of the group; and 
assigning by the processor a sequence of message content for delivery to the user devices of each respective group, based on the mapping of the behavioral patterns for the respective group.

However, Priyadarshan discloses a database for storage of use data and relating patterns of behavior exhibited by the use data with respective groupings of the user devices(figure 1, paragraph[0022]-paragraph[0023], the mobile database 135 stores the group data and attributes of a device that is collected from databases 120. As noted above, the Examiner interprets databases 120 as the marketing systems in Weiss because they contain similar attributes (i.e. use data) (e.g., paragraph[0009] and paragraph[0011]).); 
sorting by the processor the respective use data(paragraph[0015] and paragraph[0022], “The UUIDs may be cached and/or stored in one or more databases 120 (process 1a) and processed by an ID processing module 125 (process 4) that groups, hashes, sorts and analyzes the UUIDs as described below. This "enriched" mobile user data may then be stored in a separate database 135…etc.”, the reference describes sorting and enriching data from database 120 (i.e., marketing systems). The Examiner interprets databases 120 as the marketing systems in Weiss because they contain similar attributes (i.e. use data) (e.g., paragraph[0009] and paragraph[0011]).) to identify behavioral patterns common to respective groups of the user devices of the use data(paragraph[0027], “By grouping multiple requests based on users, carriers, devices and/or locations, content publishers and ad networks can use grouped requests to identify affinities and trends (e.g., iPhone users in Boston tend to purchase airline tickets on Thursdays, and prefer a particular airline) and target content and advertisements accordingly…etc.”, the reference describes grouping attributes (i.e., devices) (e.g., paragraph[0011] and paragraph[0014]). The reference describes attributes as a device (e.g., paragraph[0011]).); 
storing by the processor the respective groups in the database(figures 1 and 2, paragraph[0014] and paragraph[0031]-paragraph[0032], the reference describes grouping attributes (i.e., devices) based on behavior request confidence level threshold.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Cheng with the teachings of Priyadarshan to sort attributes of a mobile device requesting content which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Cheng with the teachings of Priyadarshan to efficiently determine user preferences and user behavior tendencies while accessing content from multiple wireless mobile networks (e.g., paragraph[0002]).

The combination of Cheng and Priyadarshan do not appear to explicitly disclose 
interfacing by the processor with the respective marketing system to collect, via communicating over the communications networks, from each of the respective marketing systems, respective user data of the respective marketing system corresponding to respective user devices in the respective unique segregated network of respective marketing system;
mapping by the processor the behavioral patterns for each of the respective groups based on the use data of the group; and 
assigning by the processor a sequence of message content for delivery to the user devices of each respective group, based on the mapping of the behavioral patterns for the respective group.

However, Wilson disclose mapping by the processor the behavioral patterns for each of the respective groups based on the use data of the group(paragraph[0113], the reference describes  using a data warehouse module to aggregate (i.e., mapping) behavioral data of users actions from communication devices (i.e., use data exhibiting behavior patterns exceeding the threshold. The examiner interpret the communication devices in Wilson as the same devices grouped in Priyadarshan.); and 
assigning by the processor a sequence of message content for delivery to the user devices of each respective group(paragraph[0116]-paragraph[0136], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content. The content schedule is used make assignment content to send to the targeted at in a sequence of time (e.g., paragraph[0136]).), based on the mapping of the behavioral patterns for the respective group(paragraph[0116]-paragraph[0136], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Cheng with the teachings of Priyadarshan and Wilson to target group devices and deliver content based on user data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Cheng with the teachings of Priyadarshan and Wilson to insert content into advertisement tied to mobile device events (Wilson: paragraph[0011]).

The combination of Cheng, Priyadarshan, and Wilson does not appear to explicitly disclose interfacing by the processor with the respective marketing system to collect, via communicating over the communications networks, from each of the respective marketing systems, respective user data of the respective marketing system corresponding to respective user devices in the respective unique segregated network of respective marketing system;

However, Miranda discloses interfacing by the processor with the respective marketing system to collect, via communicating over the communications networks, from each of the respective marketing systems (paragraph[0075], “the systems and methods may be used in the social networks and/or telecommunication market for identifying influential persons and/or users intention and./or users characteristics according to their activities that may be monitored and analyzed by the systems and methods…etc.”), respective user data of the respective marketing system corresponding to respective user devices in the respective unique segregated network of respective marketing system(paragraph[0079], “allows analyzing the large amount of data involved in recognizing and analyzing the activity of users in any kind of networks such as the web, telecommunication etc. for improving search, advertising and database analysis efficiency…etc.”).

Claim 14
As to claim 14, Cheng discloses a method for identifying segments of a population of user devices exhibiting comparable behavioral patterns within at least one of a plurality of respective unique segregated networks, the respective unique segregated networks each include a respective marketing system, each of the respective marketing systems includes respective use data corresponding to the respective population communicating within the respective unique segregated network of the respective marketing system, comprising: 
	discovering by a processor to access the plurality of respective unique segregated networks (figure 1, paragraph[0037], “System 100 comprises a network morphing system 102 that can adapt network nodes, user connectivity, application functionality or user categorization (e.g., user workgroups, `friend` groups, buddy lists, and so on), associated with a network and/or electronic social network, based on determined context of a user. The network morphing system 102 can comprise a tracking component 104 that determines a user usage context 108 with respect to a network…etc.”); 

Cheng does not appear to explicitly disclose 
	collecting by the processor from the respective marketing system of the respective unique segregated network the respective use data for the populations, the respective use data is proxy to identity of the population; 
determining by the processor if the respective use data exceeds a threshold for particular behavioral pattern of interest; 
for the respective use data, determining by the processor a unique identifier for each user device of the use data; 
grouping by the processor in a database, the respective use data in relation to the unique identifier, for each user device of the use data that exceeds the threshold; and 
mapping by the processor in the database, the behavioral pattern of the respective use data for each user device of the use data that exceeds the threshold.

However, Priyadarshan discloses determining by the processor if the respective use data exceeds a threshold for particular behavioral pattern of interest(paragraph[0014], paragraph[0027], and paragraph[0031]-paragraph[0032], the reference describes grouping attributes (i.e., devices) based on behavior request confidence level threshold.); 
for the respective use data, determining by the processor a unique identifier for each user device of the use data (paragraph[0009] and paragraph[0022], “The UUIDs may be cached and/or stored in one or more databases 120 (process 1a) and processed by an ID processing module 125 (process 4) that groups, hashes, sorts and analyzes the UUIDs as described below…etc.”, the reference describes creating unique ids for each mobile device (e.g., paragraph[0009]).); 
grouping by the processor in a database, the respective use data in relation to the unique identifier(paragraph[0027], “By grouping multiple requests based on users, carriers, devices and/or locations, content publishers and ad networks can use grouped requests to identify affinities and trends (e.g., iPhone users in Boston tend to purchase airline tickets on Thursdays, and prefer a particular airline) and target content and advertisements accordingly…etc.”, the reference describes grouping attributes (i.e., devices) (e.g., paragraph[0011] and paragraph[0014]). The reference describes attributes as a device (e.g., paragraph[0011]).), for each user device of the use data that exceeds the threshold(paragraph[0014] and paragraph[0031]-paragraph[0032], the reference describes grouping attributes (i.e., devices) based on behavior request confidence level threshold.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Cheng with the teachings of Priyadarshan to sort attributes of a mobile device requesting content which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Cheng with the teachings of Priyadarshan to efficiently determine user preferences and user behavior tendencies while accessing content from multiple wireless mobile networks (e.g., paragraph[0002]).

The combination of Weiss and Priyadarshan do not appear to explicitly disclose 
collecting by the processor from the respective marketing system of the respective unique segregated network the respective use data for the populations, the respective use data is proxy to identity of the population
mapping by the processor in the database, the behavioral pattern of the respective use data for each user device of the use data that exceeds the threshold.

However, Wilson mapping by the processor in the database, the behavioral pattern of the respective use data for each user device of the use data that exceeds the threshold (paragraph[0113], the reference describes  using a data warehouse module to aggregate (i.e., mapping) behavioral data of users actions from communication devices (i.e., use data exhibiting behavior patterns exceeding the threshold. The examiner interpret the communication devices in Wilson as the same devices grouped in Priyadarshan.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Cheng with the teachings of Priyadarshan and Wilson to target group devices and deliver content based on user data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Cheng with the teachings of Priyadarshan and Wilson to insert content into advertisement tied to mobile device events (Wilson: paragraph[0011]).

The combination of Cheng, Priyadarshan, and Wilson does not appear to explicitly disclose collecting by the processor from the respective marketing system of the respective unique segregated network the respective use data for the populations, the respective use data is proxy to identity of the population

However, Miranda discloses collecting by the processor from the respective marketing system of the respective unique segregated network the respective use data for the populations(paragraph[0075], “the systems and methods may be used in the social networks and/or telecommunication market for identifying influential persons and/or users intention and./or users characteristics according to their activities that may be monitored and analyzed by the systems and methods…etc.”), the respective use data is proxy to identity of the population(paragraph[0079], “allows analyzing the large amount of data involved in recognizing and analyzing the activity of users in any kind of networks such as the web, telecommunication etc. for improving search, advertising and database analysis efficiency…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Cheng with the teachings of Priyadarshan, Wilson, and Miranda to track and collect user behavior which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Cheng with the teachings of Priyadarshan, Wilson, and Miranda to reduce the complexity of an inverse search process over a plurality of multimedia content elements mapped to a plurality of points in a d-dimensional space (Miranda: paragraph[0011]).

Claim 15
As to claim 15, the combination of Cheng, Priyadarshan, Wilson, and Miranda discloses all the elements in claim 14, as noted above, and Priyadarshan further comprising: 
storing by the processor as a respective segment in the database(figure 1, element 135, paragraph[0135], “This "enriched" mobile user data may then be stored in a separate database 135, or, in some instances, a separate storage area (e.g., partition, table, set of tables, etc.) of the primary database 120.), the behavioral pattern in relation to the unique identifier of each user device of the use data that exceeds the threshold (paragraph[0014] and paragraph[0031]-paragraph[0032], the reference describes grouping attributes (i.e., devices) based on behavior request confidence level threshold.). 

Claim 16
As to claim 16, the combination of Cheng, Priyadarshan, Wilson, and Miranda discloses all the elements in claim 15, as noted above, and Wilson further disclose establishing by a media processor a content sequence for sequential delivery to the user devices of the respective segment, based on the behavioral pattern for the respective segment in the database(paragraph[0116]-paragraph[0136], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content. The content schedule is used make assignment content to send to the targeted at in a sequence of time (e.g., paragraph[0136]).); and 
setting a particular content of the content sequence for next delivery to each respective one of the user devices of the respective segment(paragraph[0116]-paragraph[0136], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content. The content schedule is used make assignment content to send to the targeted at in a sequence of time (e.g., paragraph[0136]).)

Priyadarshan further disclose the unique identifier of each user device of the segment is related to the particular content to ensure sequential delivery of the content sequence notwithstanding intermittent interruption of delivery of any of the particular content for next delivery (paragraph[0027], “By grouping multiple requests based on users, carriers, devices and/or locations, content publishers and ad networks can use grouped requests to identify affinities and trends (e.g., iPhone users in Boston tend to purchase airline tickets on Thursdays, and prefer a particular airline) and target content and advertisements accordingly…etc.”, the reference describes identifies group devices to deliver targeted content and advertisement (i.e., ensure sequential delivery of the content sequence).).



Claim 17
As to claim 17, the combination of Cheng, Priyadarshan, Wilson, and Miranda discloses all the elements in claim 16, as noted above, and Wilson further disclose determining by the media processor a respective preferred mode of delivery of the content sequence in the communications network, for each user device of the segment (paragraph[0044] and paragraph[0048], the reference describes media memory for content. The reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content. The content schedule is used make assignment content to send to the targeted at in a sequence of time (e.g., paragraph[0136]).).

Claim 18
As to claim 18, the combination of Cheng, Priyadarshan, Wilson, and Miranda discloses all the elements in claim 16, as noted above, and Wilson further disclose wherein the processor is same as the media processor(figure 4, paragraph[0044] and paragraph[0048], the reference describes media memory for content.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. U.S. Patent Publication (2010/0185630; hereinafter: Cheng) in view of Priyadarshan et al. U.S. Patent Publication (2010/0228625; hereinafter: Priyadarshan) and further in view of Wilson et al. Patent Publication (2008/0275764; hereinafter: Wilson) and further in view of Miranda U.S. Patent Publication (2010/0318427; hereinafter: Miranda) and further in view Weiss et al. U.S. Patent Publication (2011/0099047; hereinafter: Weiss)

Claim 3
As to claim 3, the combination of Cheng, Priyadarshan, Wilson, and Miranda discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose a model content sequencer communicatively connected to the database, for assigning content for sequential delivery according to grouping of the respective user devices; and 
a media optimizer communicatively connected to the model content sequencer, for determining a preferential communications mode for delivery of the content assigned for sequential delivery per grouping of the respective user devices.

However, Weiss discloses a model content sequencer communicatively connected to the database, for assigning content for sequential delivery according to grouping of the respective user devices (paragraph[0116]-paragraph[0136], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content. The content schedule is used make assignment content to send to the targeted at in a sequence of time (e.g., paragraph[0136]).); and 
a media optimizer communicatively connected to the model content sequencer, for determining a preferential communications mode for delivery of the content assigned for sequential delivery per grouping of the respective user devices (paragraph[0116]-paragraph[0137], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content. The content schedule is used make assignment content to send to the targeted at in a sequence of time (e.g., paragraph[0136]). The reference describes using an optimizer used by the content schedule module (e.g., paragraph[0137]).). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Cheng with the teachings of Priyadarshan, Wilson, Miranda, and Weiss to send marketing to segmented devices which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Cheng with the teachings of Priyadarshan, Wilson, Miranda, and Weiss to acquire information about the individual consumer and for the general class of that business’ consumers (Weiss: paragraph[0007])

Claims 5-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. U.S. Patent Publication (2010/0185630; hereinafter: Cheng) in view of Priyadarshan et al. U.S. Patent Publication (2010/0228625; hereinafter: Priyadarshan) and further in view of Wilson et al. Patent Publication (2008/0275764; hereinafter: Wilson) and further in view of Miranda U.S. Patent Publication (2010/0318427; hereinafter: Miranda) and further in view Grossman U.S. Patent Publication (2009/0164310; hereinafter: Grossman)

Claims 5 and 10
As to claims 5 and 10, the combination of Cheng, Priyadarshan, Wilson, and Miranda discloses all the elements in claim 1, as noted above, and Wilson further disclose uniquely identifying by the processor each respective user device of each respective group; 
tracking by the processor status of sequence of message content delivered to each user device (paragraph[0158], the reference describes tracking the status of the content.); 
Wilson does not appear to explicitly disclose 
storing by the processor a respective unique identifier in the database for each user device, relative to the group of the user device; 
storing by the processor in the database, relative to each respective unique identifier, status of sequence tracked.

However, Grossman discloses storing by the processor a respective unique identifier in the database for each user device, relative to the group of the user device (paragraph[0103]-paragraph[0104], the system stores communication device information relative to a plurality of communications devices.); 
storing by the processor in the database, relative to each respective unique identifier, status of sequence tracked(paragraph[0103]-paragraph[0104], the reference describes storing communication device information (e.g., paragraph[0103]). The reference describes tracking the status of the content (e.g., paragraph[0106]-paragraph[0109])). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Cheng with the teachings of Priyadarshan, Wilson, Miranda, and Grossman to store devices and content information which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Cheng with the teachings of Priyadarshan, Wilson, Miranda, and Grossman to efficiently engage consumers by displaying targeted advertisements.

Claims 6 and 11 
As to claims 6 and 11, the combination of Cheng, Priyadarshan, Wilson, Miranda, and Grossman discloses all the elements in claim 5, as noted above, and Wilson further disclose 
media memory(paragraph[0044] and paragraph[0048], the reference describes media memory for content.); 
a media processor communicatively connected to the database and the media memory, for processing the set of instructions including instruction for(paragraph[0044] and paragraph[0048], the reference describes media memory for content.); 
modelling by the media processor sequence of message content based on behavioral patterns of each respective group(paragraph[0116]-paragraph[0136], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content. The content schedule is used make assignment content to send to the targeted at in a sequence of time (e.g., paragraph[0136]).); 

Grossman further disclose storing by the media processor in the media memory each sequence of message content relative to the respective unique identifier for the user devices of the respective group (paragraph[0103]-paragraph[0104], the reference describes storing communication device information (e.g., paragraph[0103]). The reference describes tracking the status of the content (e.g., paragraph[0106]-paragraph[0109])).

Claims 7 and 12
As to claims 7 and 12, the combination of Cheng, Priyadarshan, Wilson, Miranda, and Grossman discloses all the elements in claim 6, as noted above, and Wilson further disclose determining by the media processor a respective preferred communication link of the communication network for delivery of message content to respective user devices of the respective group (figure 13, paragraph[0106])). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Weiss with the teachings of Priyadarshan, Wilson, and Grossman to store devices and content information which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Weiss with the teachings of Priyadarshan, Wilson, and Grossman to efficiently engage consumers by displaying targeted advertisements.

Claims 8 and 13
As to claims 8 and 13, the combination of Cheng, Priyadarshan, Wilson, Miranda, and Grossman discloses all the elements in claim 7, as noted above, and Wilson further disclose wherein the media processor is same as the processor and the media memory is the database(figure 4, paragraph[0044] and paragraph[0048], the reference describes media memory for content.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Weiss with the teachings of Priyadarshan, Wilson, and Grossman to store devices and content information which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Weiss with the teachings of Priyadarshan, Wilson, and Grossman to efficiently engage consumers by displaying targeted advertisements.

Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000